              Case 4:21-cv-00046 Document 1 Filed 06/30/21 Page 1 of 6




                          IN THE UNITED STATES DISTRICT COURT
                           FOR THE WESTERN DISTRICT OF TEXAS
                                     PECOS DIVISION

 BLANCA PENA LOZANO                              §
     Plaintiff,                                  §
                                                 §
 v.                                              §     CIVIL ACTION NO. 4:21-cv-46
                                                 §
 JEAN CLAUDE BRIZARD AND P.N.L.                  §
 TRANSPORT, LLC                                  §
      Defendants.                                §


                                    NOTICE OF REMOVAL

TO THE HONORABLE JUDGE OF THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF TEXAS:

       COME NOW Defendants, Jean Claude Brizard and P.N.L. Transport, LLC, and hereby

petitions this Court pursuant to 28 U.S.C. sections 1332, 1441(b), and 1446 for removal on the

basis of diversity jurisdiction to the United States District Court for the Western District of Texas,

Pecos Division, of the action numbered and styled Blanca Pena Lozano v. Jean Claude Brizard

and P.N.L. Transport, LLC; Cause No. P-8359-83-CV; In the 83rd Judicial District Court, Pecos

County, Texas, (the “State Court Case”), and in support thereof would respectfully show this Court

as follows:

                                           I.
                                    REMOVAL IS TIMELY

       1.      Defendant Jean Claude Brizard was served with Plaintiff’s Original Petition (the

“Petition”) on or about June 5, 2021. Defendant P.N.L. Transport, LLC was served with Plaintiff’s

Original Petition on or about June 10, 2021.This Notice of Removal is filed within thirty (30) days

of service of the Petition and is timely filed under section 1446(b) of the United States Code. 28




NOTICE OF REMOVAL                                                                             Page 1
2112475 / 1921.9
              Case 4:21-cv-00046 Document 1 Filed 06/30/21 Page 2 of 6




U.S.C. § 1446(b).      Defendants seek to remove the matter and is therefore the Removing

Defendants.

                                      II.
                    COMPLETE DIVERSITY OF CITIZENSHIP EXISTS

        2.      The district courts of the United States have original jurisdiction over this action

based on diversity of citizenship among the parties. Plaintiff in this action is a citizen of a different

state from Defendants, and no defendant is a citizen of Texas. As a result, complete diversity exists.

        3.      Plaintiff Blanca Pena Lozano was a citizen of Pecos County, Texas at the time this

action was filed. Consequently, Plaintiff was at the time this action was commenced, and is

currently, a citizen of the State of Texas and no other state.

        4.      Defendant Jean Claude Brizard was a citizen of Palm Beach County, Florida at the

time this action was filed. Consequently, Defendant Jean Claude Brizard was at the time this action

was commenced, and is currently, a citizen of the State of Florida and no other state.

        5.      Defendant P.N.L. Transport, LLC is a limited liability company formed under the

laws of the State of Florida, having its principal place of business now, and at the time this action

was commenced, in the State of Florida. The sole members of P.N.L. Transport, LLC are Marisol

Cuervo and Pedro J. Huerta. Marisol Cuervo was a citizen of the State of Florida at the time this

action was filed. Consequently, Marisol Cuervo was at the time this action was commenced, and

is currently, a citizen of the State of Florida. Pedro J. Huerta was a citizen of the State of Florida

at the time this action was filed. Consequently, Pedro J. Huerta was at the time this action was

commenced, and is currently, a citizen of the State of Florida. Defendant P.N.L. Transport, LLC’s

sole members are now, and were at the time this action was commenced, citizens of the State of

Florida and of no other state and as such, P.N.L. Transport, LLC is now, and was at the time this

action was commenced, a citizen of the State of Florida and of no other state.


NOTICE OF REMOVAL                                                                               Page 2
2112475 / 1921.9
              Case 4:21-cv-00046 Document 1 Filed 06/30/21 Page 3 of 6




                                           III.
                                 AMOUNT IN CONTROVERSY

       6.      In addition to complete diversity of citizenship, the complaint must meet this

Court’s $75,000.00 jurisdictional threshold. The method for properly asserting the amount in

controversy are outlined in section 1446 of the United States Code. 28 U.S.C § 1446. First, the

Notice of Removal may assert the amount in controversy, if the initial pleadings were not required

to include a specific monetary demand or permit damages in excess of the pleadings. Id. §

1446(C)(2)(A). Second, removal is proper upon showing by the preponderance of the evidence

that the amount in controversy exceeds this Courts $75,000.00 threshold. Id. § 1446(C)(2)(B).

Further, parties may rely on an estimation of damages calculated from the allegations in the

complaint to prove the amount in controversy. McPhail v. Deere & Co., 529 F.3d 947, 951 (10th

Cir. 2008); Meridian Sec. Ins. v. Sadowski, 441 F.3d 536, 541 (7th Cir. 2006); Luckett v. Delta

Airlines, Inc., 171 F.3d 295, 298 (5th Cir. 1999). Once a defendant satisfies its burden, any plaintiff

wanting to remand the cause to back to state court must prove to a legal certainty that, if successful,

it would not be able to recover more than the jurisdictional amount. See McPhail, 529 F.3d at 955.

       7.      A common-sense review of the Plaintiff’s Original Petition in the instant case

clearly shows that the alleged damages easily exceed $75,000.00. Plaintiff’s Petition alleges

damages and seeks relief in excess of $200,000.00. (Pl. Orig. Pet., ¶ 5). Further, the Petition states

that Plaintiff “suffered serious bodily injuries” in the incident made the basis of this lawsuit. (Pl.

Orig. Pet, ¶ 10). Plaintiffs claim relief in a monetary amount over $200,000.00. (Pl. Orig. Pet. ¶

5).

       8.      Federal courts have held that cases of severe personal injury “often will subject a

tortfeasor to possible exposure well beyond” the federal jurisdictional minimum and that such

exposure is facially apparent. De Aguilar v. Boeing, 11 F.3d 55, 58 (5th Cir. 1993). Based on


NOTICE OF REMOVAL                                                                              Page 3
2112475 / 1921.9
              Case 4:21-cv-00046 Document 1 Filed 06/30/21 Page 4 of 6




Plaintiff’s claimed damages, it is clear that Defendants will be subjected to exposure beyond the

$75,000.00 jurisdictional threshold of this Court.

        9.      Additionally, according to Texas Rule of Civil Procedure 169, claimants who

affirmatively plead that they seek only monetary relief aggregating $100,000.00 or less must bring

the suit under the expedited actions process. TEX. R. CIV. P. 169(a)(1). However, Plaintiff chose to

bring suit under a Level 3 Discovery Control Plan pursuant to Texas Rule of Civil Procedure 190.3

(Pl. Orig. Pet., ¶ 1). In fact, Plaintiff affirmatively pleads monetary relief sought of more than

$200,000.00. (Pl. Orig. Pet., ¶ 5). Plaintiff has not affirmatively plead damages of $100,000.00 or

less in this action.

        10.     Defendants assert that the amount in controversy in this matter exceeds the

$75,000.00 threshold exclusive of interests and costs. See 28 U.S.C. § 1332(a). As plead the

amount in controversy in this case is in excess of $200,000.00. (Pl. Orig. Pet., ¶ 5). Defendants

assert that the amount in controversy in this case is in excess of $750,000.00.

                                         IV.
                               PROCEDURAL REQUIREMENTS

        11.     Removal of this action is proper under section 1441 of the United States Code, since

it is a civil action brought in a state court, and the federal district courts have original jurisdiction

over the subject matter under section 1332 of the United States Code because Plaintiff and

Defendants are diverse in citizenship. 28 U.S.C. §§ 1441 and 1332.

        12.     By virtue of filing this Notice of Removal, the Removing Defendants do not waive

their rights to assert any motions to transfer venue or dismiss, including Rule 12 motions, permitted

by the applicable Rules of Civil Procedure.




NOTICE OF REMOVAL                                                                               Page 4
2112475 / 1921.9
             Case 4:21-cv-00046 Document 1 Filed 06/30/21 Page 5 of 6




       13.     All of the papers on file in the State Court case at the time of removal are attached

hereto as Exhibit 2. Those papers include certified copies of the Court’s Docket Sheet, Plaintiff’s

Original Petition, and copies of all process and orders served on the Removing Defendants.

       14.     Pursuant to section 1446(b) of the United States Code, written notice of filing of

this Notice will be given to all adverse parties promptly after the filing of this Notice. 28 U.S.C. §

1446(d).

       15.     Pursuant to section 1446(b) of the United States Code, a true and correct copy of

this Notice will be filed with the Court Clerk of the 83rd Judicial District Court, Pecos County,

Texas promptly after the filing of this Notice. 28 U.S.C. § 1446(d).

                                             V.
                                     PRAYER FOR RELIEF

       WHEREFORE, Defendants pursuant to these statutes and in conformance with the

requirements set forth in section 1446 of the United States Code, removes this action for trial from

the 83rd Judicial District Court, Pecos County, Texas to this Court, on this 30th day of June, 2021.


                                               Respectfully submitted,


                                               By: /s/ David L. Sargent
                                                   DAVID L. SARGENT
                                                   State Bar No. 17648700
                                                   david.sargent@sargentlawtx.com

                                               SARGENT LAW, P.C.
                                               1717 Main Street, Suite 4750
                                               Dallas, Texas 75201
                                               (214) 749-6516 (direct – David Sargent)
                                               (214) 749-6316 (fax – David Sargent)

                                               ATTORNEYS FOR DEFENDANTS




NOTICE OF REMOVAL                                                                             Page 5
2112475 / 1921.9
             Case 4:21-cv-00046 Document 1 Filed 06/30/21 Page 6 of 6




                                CERTIFICATE OF SERVICE

       The undersigned certifies that on the 30th day of June, 2021, a true and correct copy of the

foregoing document was forwarded via U.S. Mail to counsel for Plaintiff:

       Ciro J. Samperi
       Abraham, Watkins, Nichols,
       Agosto, Aziz & Stogner
       800 Commerce Street
       Houston, Texas 77022


                                                    /s/ David L. Sargent
                                                    DAVID L. SARGENT




NOTICE OF REMOVAL                                                                          Page 6
2112475 / 1921.9
